Citation Nr: 1424784	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as secondary to a service-connected throat condition.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.    

The Veteran had a hearing before the undersigned in January 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 response to the April 2014 VHA opinion, the Veteran indicated that he did not waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance, specifically, the April 2014 VHA opinion.  Thus, the Veteran's claim must be remanded for RO review of the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claim for service connection for sarcoidosis in light of the April 2014 VHA opinion, to include consideration of the Veteran's theory of entitlement that the onset of his sarcoidosis symptomatology occurred during his military service.  Any indicated development should be undertaken.

2.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which addresses the April 2014 VHA opinion and the other evidence of record.  After affording an opportunity for response, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



